Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
18, 2018.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00901-CV


        TEACHER RETIREMENT SYSTEM OF TEXAS, Appellant

                                        V.

                      MARGUERITE TAMASY, Appellee

                     On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-71050


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 18, 2016. On October 8,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Wise.